DETAILED ACTION
This Action is in response to Applicant’s response filed on 06/23/2021.  Claims 1-20 are still pending in the present application.  This Action is made FINAL.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection in view of Ichihashi (US 2010/0140250 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tretter (US 6,463,173 B1) in view of Vaddadi (US 2013/0293532 A1) and in further view of Ichihashi (US 2010/0140250 A1).

Consider claim 1 (and similarly applied to claim 11), Tretter discloses a method for image processing, which comprises the following steps: [claim 11: image processing system comprising a computing unit:  (figure 3)]
generating a first histogram from a first image; (abstract; producing a histogram of having a first axis corresponding to a measurable property)
performing a histogram specification to the first histogram of the first image to generate a second histogram; and (col. 2, lines 36-41; histogram equalization, known as histogram specification, adjusts the data so the output histogram has a distribution close to some desired distribution)
(abstract; producing a contrast enhanced image)
Tretter fails to specifically disclose using a cloud generator comprising multiple RNGs and multiple buffers.
In related art, Vaddadi discloses using a cloud generator.  (see at least paragraph 7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Vaddadi into the teachings of Tretter to effectively adjust a parameter of a kernel.
Furthermore, in related art, Ichihashi discloses multiple RNGs and multiple buffers.  (see at least abstract and paragraphs 38 and 44)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ichihashi into the teachings Tretter and Vaddadi to effectively execute data communication.

Allowable Subject Matter
Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Relevant Prior Art Directed to State of Art
He (US 2016/0260203 A1) is relevant prior art not applied in the rejection(s) above.  He discloses a method for acquiring a histogram.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 

Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665